Title: To James Madison from James Monroe, 7 November 1784
From: Monroe, James
To: Madison, James


Dear Sir
Trenton Novr. 7 1784.
I enclose you a cypher which will put some cover on our correspondence. We have yet only 5. States, & not a man from the Eastward except Mr. Holton. There is nothing new without doors, wh. I have not communicated to the Governor &, of those within I must defer writing you, untill the next post; the present is certainly an important crisis in our affairs, but as I shall write you very fully by the next post shall only add that I am with Great respect & esteem yr. friend & servant
Jas. Monroe
 
[Enclosure]

1. Spain
11. the Delegates
2. Ld. Shelburne
12. Maryland
3. Ct. Vergennes
13. Mr. Mercer
4. Dr. Franklin
14. Mr. Hardy
5. Mr. Grayson
15. Georgia
6. Pennsylvania
16. Mr. Jefferson
7. King of France
17. Mr. J. Adams
8. King of Sweden
18. Mr. Fox
9. France
19. the U. Netherlands
10. No. Carolina
20. of

21. the Governor
60. peace
22. N. York
61. western posts
23. Mr. Gerry
62. committee of the States
24. Virginia
63. commerce
25. Mr. P. Henry
64. Laws of nations
26. Arthur Lee
65. attack
27. the Indian comrs.
66. northern
28. Jersey
67. variance
29. Great Britain
68. conduct
30. The minister
69. Indians
31. Ireland
70. Southern
32. Mr. Marbois
71. detention
33. Governor Harrison
72. ships
34. Canada
73. Carlton
35. impost
74. treaty
36. commander in chief
75. negroes
37. resources
76. Genl. Assembly
38. army
78. disposition
39. finances
79. degrade
40. N. Hamshire
80. LaFayatte
41. confiscation
81. Ld. North
42. Delaware
82. unfriendly
43. Mr. Laurens
83. publick expence
44. hostilities
84. Mr. Burke
45. R. Island
85. defence
46. Mr. Dana
86. prepare
47. U. States
87. Mr. Ellery
48. Mr. Read of So. Carolina
88. Robt. Morris
49. Connecticut
89. Baron Steuben
50. the President of Congress
90. Mr. Howell
51. R. H. Lee
91. Trenton
52. Court
92. Phila.
53. blame
93. Genl. Washington
54. Mr. Jay
94. Mr. Tyler
55. So. Carolina
95. consul
56. definitive treaty
96. Congress
57. Massachusetts
97. lose
58. war
98. gain
59. provisional treaty
99. Mr. Jones
 